Citation Nr: 1020155	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  06-20 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 






INTRODUCTION

The Veteran had active military service from March 1973 to 
March 1976.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.

The issues of entitlement to an increased disability rating 
for residuals of a traumatic brain injury, entitlement to an 
increased disability rating for coronary artery disease, and 
of entitlement to service connection for a lumbar spine 
disability with right leg radiculopathy have been raised by 
the Veteran's representative in a May 2010 Informal Hearing 
Presentation.  These issues have not been adjudicated by the 
Agency of Original Jurisdiction (AOJ).  Therefore, the Board 
does not have jurisdiction over these issues and they are 
referred to the AOJ for appropriate action.  


REMAND

The Board is of the opinion that additional development is 
required before the Veteran's claim of entitlement to a TDIU 
is decided.

The Veteran has reported that he used to work as a school bus 
driver and a warehouse employee at Wal-Mart.  A review of the 
Veteran's TDIU claim form shows that he reported to have last 
worked as a school bus driver in June 2004 and that he had to 
quite working "because of disability."  A review of the 
Veteran's medical records shows that in November 2004 the 
Veteran had a grand mal seizure.  He reported that since that 
time he has been experiencing petit mal seizures on a fairly 
regular basis.  The Veteran reported that he had lost his 
drivers license after his grand mal seizure and that it had 
not been reinstated.  He reported that as a result of this 
fact, he was no longer legally able to drive a school bus.          

In October 2005 the Veteran was awarded entitlement to Social 
Security Administration (SSA) disability benefits.  Of record 
is an SSA Disability Determination and Transmittal.  On this 
form, it lists the Veteran's primary diagnosis as muscle, 
ligament, and fascia disorders and lists the Veteran's 
secondary diagnosis as epilepsy.  While the Veteran is not 
service-connected for his muscle, ligament, and fascia 
disorder; he is service-connected for a seizure disorder.

The Veteran's last VA examination for his seizure disorder 
was in June 2004, before he was awarded entitlement to SSA 
disability benefits.  At that time it was reported that the 
Veteran was not on medication for his seizure disorder and 
that he had not experienced a seizure since the 1990s.  The 
Veteran has not been afforded a VA examination to evaluate 
his seizure disorder since the November 2004 grand mal 
seizure discussed above.  Additionally, there has never been 
a medical opinion provided as to the impact of the disability 
on the Veteran's employability.  This information is 
especially important in light of the fact that the Veteran is 
seeking entitlement to TDIU based on the fact that his 
seizure disorder prevents him from maintaining gainful 
employment.   

Therefore, the Board finds that the Veteran should be 
afforded a VA examination to determine the nature and 
severity of all impairment resulting from his seizure 
disorder, to include the impact the seizure disorder has on 
the Veteran's employability.

Accordingly, this case is remanded to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.	The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified, but not 
provided by the Veteran not already of 
record, to include VA Medical Center 
treatment records.  If it is unable to 
obtain any such evidence, it should so 
inform the Veteran and his 
representative and request them to 
submit the outstanding evidence.

2.	Then, the Veteran should be afforded a 
VA examination by an examiner with 
appropriate expertise to determine the 
nature and severity of all impairment 
resulting from his service-connected 
seizure disorder and the impact of that 
disability on the Veteran's 
employability.  The claims files must 
be made available to and reviewed by 
the examiner.  Any indicated studies 
should be performed.

Based on the examination results and 
the review of the record, the examiner 
should provide an opinion concerning 
the current degree of social and 
industrial impairment resulting from 
the service-connected seizure disorder, 
to include whether it is sufficient by 
itself or in combination with the other 
service-connected disabilities to 
render the Veteran unemployable.  

The rationale for all opinions 
expressed must be provided.

3.	The RO or the AMC should undertake any 
additional development it determines to 
be warranted.

4.	Then, the RO or the AMC should 
adjudicate the issue of entitlement to 
a higher rating for the service-
connected seizure disorder if evidence 
pertinent to this issue is received.  
The Veteran should be informed of his 
appellate rights with respect to this 
decision.

5.	Then, the RO or the AMC should 
readjudicate the Veteran's claim for a 
TDIU if it has not been rendered moot.  
If the benefit sought on appeal is not 
granted to the Veteran's satisfaction, 
a Supplemental Statement of the Case 
should be furnished to the Veteran and 
his representative and they should be 
afforded the requisite opportunity to 
respond.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

The Veteran need take no action until he is otherwise 
notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



